NUMBER 13-07-212-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

_______________________________________________________ 

MARCIAL MATA BOCANEGRA,	Appellant,

v.

THE STATE OF TEXAS,	Appellee.
________________________________________________________

On appeal from the 139th District Court 
of Hidalgo County, Texas.
________________________________________________________

MEMORANDUM OPINION


Before Justices Rodriguez, Benavides, and Vela

Memorandum Opinion Per Curiam


	Appellant, MARCIAL MATA BOCANEGRA, attempted to perfect an appeal from a
judgment entered by the 139th District Court of Hidalgo County, Texas.  Sentence in this
cause was imposed on January 9, 2007.  No timely motion for new trial was filed.   The
notice of appeal was due to be filed on February 8, 2007, but was not filed until March 5,
2007.   Said notice of appeal is untimely filed. 
	On April 19, 2007, appellant filed a pro se motion to deem appeal timely perfected. 
In the motion, appellant states that he entered a plea of guilty to the offense of murder in
the 139th District Court of Hidalgo County on January 9, 2007.  Thereafter, appellant states
that on January 16, 2007, he filed a motion to withdraw his involuntary plea of guilt
because of ineffective assistance of counsel.  Appellant contends that the motion for
withdrawal of plea was filed in lieu of a motion for new trial and that the filing of said motion
to withdraw plea should act to extend the deadline for filing his notice of appeal.  On May
17, 2007, this Court referred the motion to deem appeal timely perfected to the trial court
and abated the appeal.  The trial court was directed to determine the merits of appellant's
pro se motion to deem appeal timely perfected.  Additionally, the trial court was directed
to determine whether appellant was indigent and whether counsel should be appointed to
represent appellant in this matter.  
	The trial court's findings and recommendations were received and filed in this Court
on August 6, 2007.  Pursuant to this Court's directive to determine whether appellant was
indigent and whether counsel should be appointed, the trial court found that appellant was
indigent and appointed counsel to represent appellant in this matter.  As to the merits of
appellant's motion to deem appeal timely perfected, the trial court found that the "notice
of motion to vacate guilty plea," dated January 11, 2007, was not a proper motion for new
trial and did not extend the deadline for appellant to file a notice of appeal in this cause
and, accordingly, the notice of appeal filed on March 5, 2007, was not timely filed.  The trial
court found that appellant's pro se motion to deem appeal timely perfected should be
denied.
	The Court, having considered the documents on file, the trial court's findings
and recommendations, and appellant's failure to timely perfect his appeal, is of the
opinion that the appeal should be dismissed for want of jurisdiction.  Appellant's
motion to deem appeal timely perfected is DENIED.  The appeal is hereby DISMISSED
FOR WANT OF JURISDICTION.  Any other pending motions are denied as moot.

								PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed this
the 20th day of September, 2007.